DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Preliminary Amendment and Remarks, filed 23 Jul 2021, in which claims 3-5 are canceled.

This application is the national stage entry of PCT/IB2018/055257, filed 16 Jul 2018; and claims benefit of provisional application 62/533696, filed 18 Jul 2017.

Claims 1-2 and 6-13 are pending in the current application. Claims 7-13, drawn to non-elected inventions, are withdrawn. Claims 1-2 and 6 are examined on the merits herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Underwood (WO 2011/094150 A1, published 04 Aug 2011, provided by Applicant in IDS mailed 14 Jan 2020) in view of Hachiya et al. (Antimicrobial Agents and Chemotherapy, 2013, 57(9), p4554-4558, provided by Applicant in IDS mailed 14 Jan 2020)
Underwood teaches the combinations of compounds comprising HIV integrase inhibitors and other therapeutic agents for the treatment of HIV/AIDS. (abstract) Underwood teaches combinations comprising a compound of the formula (I), (II), or (III) and one or more therapeutic agents selected from the group consisting of nucleotide reverse transcriptase inhibitors, nucleoside reverse transcriptase inhibitors (NRTIs), non-nucleoside reverse transcriptase inhibitors (NNRTIs), protease inhibitors, CCR5 antagonists, CXCR4 antagonists, fusion inhibitors, maturation inhibitors, and integrase inhibitors, (page 2, line 30 to page 3, line 15) where the compound of formula (II) 
Underwood does not specifically disclose the combination comprising a compound of formula (I) and a compound of formula (II). (instant claim 1)
Hachiya et al. teaches drug combination studies of 4'-ethynyl-2-fluoro-2'-deoxyadenosine (EFdA) with FDA-approved drugs in the context of combination antiretroviral therapies for treatment of HIV, (page 4554, abstract and left column, paragraph 1) where the chemical structure of EFdA corresponds to instant formula (II). Hachiya et al. teaches EFdA is a nucleoside reverse transcriptase inhibitor (NRTI). (page 4554, left column, paragraph 2) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Underwood in view of Hachiya et al. to select the combination of therapeutic agents to be the combination of formula (II) of Underwood with the NRTI of EFdA taught by Hachiya et al. One of ordinary skill in the art would have been motivated to combine Underwood in view of Hachiya et al. with a reasonable expectation of success because both Underwood and Hachiya et al. teach the selection of drug combinations in the context of combination antiretroviral therapies for treatment of HIV, Underwood teaches the compound of formula (II) of Underwood in combination with an NRTI, and Hachiya et al. teaches EFdA is an NRTI for use in combination antiretroviral therapies. See also MPEP 2144.07 providing "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ... "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)" In the instant case teach of Underwood and Hachiya et al. teach known compounds suitable for the intended use in combination antiretroviral therapies, and selection of these known materials based on their suitability for said intended use is prima facie obvious.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JONATHAN S LAU/           Primary Examiner, Art Unit 1623